UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7898



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TAMMY WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-92-28)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tammy Williams, Appellant Pro Se. David Paul Folmar, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tammy Williams seeks to appeal the district court’s marginal

order denying her motion to modify her term of imprisonment.     We

have reviewed the record and find no reversible error.   According-

ly, we affirm.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2